JS 44C/SDNY                          Case 1:21-cv-00533 Document  2 Filed
                                                         CIVIL COVER SHEET01/21/21 Page 1 of 2
REV.
10/01/2020                  The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                            other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                            United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


PLAINTIFFS                                                                                      DEFENDANTS
ADAMA SOW, DAVID JAKLEVIC, ALEXANDRA DE MUCHA PINO, OSCAR                                       CITY OF NEW YORK; MAYOR BILL DE BLASIO, NEW YORK CITY POLICE
RIOS, BARBARA ROSS, MATTHEW BREDDER, SABRINA ZURKUHLEN,                                         DEPARTMENT COMMISSIONER DERMOT SHEA, NEW YORK CITY
�ARIA SALAZAR, DARA �LUCHINO, and SAVITRI DURKEE, on behalf ot]                                 �()�I�� 9�!'�_RT�':_�T- ��I�� 0� �E_ P T  T T EN     M N AN; g
                                                                                                                                  _ �� ��� _ �� �_':_ � !',�
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                             ATTORNEYS (IF KNOWN)
Beldock Levine & Hoffman LLP                            (212) 490-0400
99 Park Ave., PH/26th Fl.
New York, NY 10016                                 See attached rider
                                                                      D
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS�
                     (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
42 U.S.C. Section 1983; Violations of the First, Fourth, Fifth and Fourteenth Amendments

                                                                                                                                                           Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No[Z]Yes                                D
If yes, was this case Vol.          D lnvol. D     Dismissed. No       D    Yes D      If yes, give date __________ & Case No. __________

Is THIS AN INTERNATIONAL ARBITRATION CASE?                 No      0        Yes D

(PLACE AN [x] IN ONE BOX ONLY)                                             NATURE OF SUIT
                                    TORTS                                                                                      ACTIONS UNDER STATUTES



CONTRACT                            PERSONAL INJURY                PERSONAL INJURY              FORFEITURE/PENALTY             BANKRUPTCY                       OTHER STATUTES
                                                                   [ ) 367 HEALTHCARE/
                                                                   PHARMACEUTICAL PERSONAL                                                                      [ )375 FALSE CLAIMS
[   I   110      INSURANCE          [ )310 AIRPLANE                                             [ ] 625 DRUG RELATED           [ ) 422 APPEAL
[   I   120       MARINE            [ )315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                             28 USC 158              [ ) 376 QUI TAM
                                                                                                 SEIZURE OF PROPERTY
[   I   130       MILLER ACT                 LIABILITY             [ ) 365 PERSONAL INJURY             21 USC 881              [ ) 423 WITHDRAWAL               [ )400 STATE
[   I   140       NEGOTIABLE        [ )320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                           28 USC 157                      REAPPORTIONMENT
                                                                                                [ ) 690 OTHER
                  INSTRUMENT                 SLANDER               [ ] 368 ASBESTOS PERSONAL                                                                    [ )410 ANTITRUST
[ I 150          RECOVERY OF        [ )330 FEDERAL                          INJURY PRODUCT                                                                      [ )430 BANKS & BANKING
                  OVERPAYMENT &              EMPLOYERS'                     LIABILITY           PROPERTY RIGHTS                                                 [ )450 COMMERCE
                  ENFORCEMENT               LIABILITY                                                                                                           [ )460 DEPORTATION
                  OF JUDGMENT       [ )340 MARINE                  PERSONAL PROPERTY            [ ) 820 COPYRIGHTS     [ ] 880 DEFEND TRADE SECRETS ACT         [ )470 RACKETEER INFLU­
[ I 151           MEDICARE ACT      [ )345 MARINE PRODUCT                                       [ ) 830 PATENT                                                          ENCED & CORRUPT
[ I 152          RECOVERY OF                LIABILITY              [ )370 OTHER FRAUD           [ ) 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                         ORGANIZATION ACT
                  DEFAULTED         [ )350 MOTOR VEHICLE           [ ) 371 TRUTH IN LENDING                                                                             (RICO)
                  STUDENT LOANS     [ )355 MOTOR VEHICLE                                        [ )840 TRADEMARK                                                [ )480 CONSUMER CREDIT
                  (EXCL VETERANS)           PRODUCT LIABILITY                                                                  SOCIAL SECURITY
                                                                                                                                                                [ ) 485 TELEPHONE CONSUMER
[ I 153          RECOVERY OF        [ )360 OTHER PERSONAL
                  OVERPAYMENT                INJURY                [ )380 OTHER PERSONAL                                       [   )   861 HIA (1395ft)                 PROTECTION ACT
                                                                                                LABOR
                  OF VETERAN'S       [ )362 PERSONAL INJURY -              PROPERTY DAMAGE                                     [   )   862 BLACK LUNG (923)
                  BENEFITS                  MED MALPRACTICE        [ )385 PROPERTY DAMAGE       [ )710 FAIR LABOR              [   )   863 DIWC/DIWW (405(g))   [ )490 CABLE/SATELLITE TV
[ I 160          STOCKHOLDERS                                              PRODUCT LIABILITY             STANDARDS ACT         [   )   864 SSID TITLE XVI       [ )850 SECURITIES/
                  SUITS                                                                         [ )720 LABOR/MGMT              [   ]   865 RSI (405(g))                 COMMODITIES/
[ I 190           OTHER                                            PRISONER PETITIONS                    RELATIONS                                                      EXCHANGE
                 CONTRACT                                           [ )463 ALIEN DETAINEE       [ )740 RAILWAY LABOR ACT                                        [ )890 OTHER STATUTORY
[ I 195          CONTRACT                                          [ )510 MOTIONS TO            [ ) 751 FAMILY MEDICAL         FEDERAL TAX SUITS
                                                                                                                                                                        ACTIONS
                  PRODUCT           ACTIONS UNDER STATUTES                  VACATE SENTENCE     LEAVE ACT (FMLA)
                 LIABILITY                                                  28 USC 2255                                     [ ) 870 TAXES (U.S. Plaintiff or    [ )891 AGRICULTURAL ACTS
[ )196        FRANCHISE             CIVIL RIGHTS                   [ )530 HABEAS CORPUS         [ )790 OTHER LABOR                   Defendant)                 [ )893 ENVIRONMENTAL
                                                                   [ )535 DEATH PENALTY                 LITIGATION          [ ) 871 IRS-THIRD PARTY                     MATTERS
                                                                   [ )540 MANDAMUS & OTHER      [ )791 EMPL RET INC                  26 USC 7609                [ )895 FREEDOM OF
                                    [x) 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                            INFORMATION ACT
                                            (Non-Prisoner)
REAL PROPERTY                                                                                                                                                   [ ) 896 ARBITRATION
                                    [ ) 441 VOTING                                              IMMIGRATION                                                     [ ) 899 ADMINISTRATIVE
[ )210           LAND               [ )442 EMPLOYMENT              PRISONER CIVIL RIGHTS
                 CONDEMNATION       [ ) 443 HOUSING/                                                                                                               PROCEDURE ACT/REVIEW OR
                                                                                             [ )462 NATURALIZATION
[ )220           FORECLOSURE                 ACCOMMODATIONS        [ )550 CIVIL RIGHTS               APPLICATION                                                   APPEAL OF AGENCY DECISION
[ )230           RENT LEASE &       [ )445 AMERICANS WITH          [ )555 PRISON CONDITION   [ )465 OTHER IMMIGRATION                                            [ )950 CONSTITUTIONALITY OF
                 EJECTMENT                   DISABILITIES -        [ ) 560 CIVIL DETAINEE            ACTIONS
                                             EMPLOYMENT                                                                                                          STATE STATUTES
[ )240           TORTS TO LAND                                        CONDITIONS OF CONFINEMENT
[ )245           TORT PRODUCT        [ ) 446 AMERICANS WITH
                 LIABILITY                   DISABILITIES -OTHER
[ )290           ALL OTHER            [ )448 EDUCATION
                 REAL PROPERTY




              Check if demanded in complaint:
                                                                            DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
r7l CHECK IF THIS IS A CLASS ACTION                                         AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
l..!..J UNDER F.R.C.P. 23                                                   IF SO, STATE:

DEMAND $_____ OTHER _____ JUDGE Colleen McMahon                                                                                             DOCKET NUMBER21-cv-322
Check YES only if demanded in complaint
JURY DEMAND:               !Bl YES     DJo                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:21-cv-00533 Document 2 Filed 01/21/21 Page 2 of 2
